                        Case 5:20-cv-04623-BLF Document 36 Filed 12/23/20 Page 1 of 5


                   1   LATHAM & WATKINS LLP
                         Matthew Rawlinson (SBN 231890)
                   2     Daniel R. Gherardi (SBN 317771)
                       140 Scott Drive
                   3   Menlo Park, California 94025
                       Telephone: +1.650.328.4600
                   4   Facsimile: +1.650.463.2600
                       matt.rawlinson@lw.com
                   5   daniel.gherardi@lw.com

                   6      Michele D. Johnson (SBN 198298)
                       650 Town Center Drive, 20th Floor
                   7   Costa Mesa, California 92626
                       Telephone: +1.714.540.1235
                   8   Facsimile: +1.714.755.8290
                       michele.johnson@lw.com
                   9
                           Colleen C. Smith (SBN 231216)
               10      12670 High Bluff Drive
                       San Diego, California 92130
               11      Telephone: +1.858.523.5400
                       Facsimile: +1.858.523.5450
               12      colleen.smith@lw.com

               13         Gavin M. Masuda (SBN 260480)
                       505 Montgomery Street, Suite 2000
               14      San Francisco, California 94111
                       Telephone: +1.415.391.0600
               15      Facsimile: +1.415.395.8095
                       gavin.masuda@lw.com
               16
                       Attorneys for Defendants
               17
                       [Additional Counsel on Signature Page]
               18
                                                  UNITED STATES DISTRICT COURT
               19
                                             NORTHERN DISTRICT OF CALIFORNIA
               20
                                                        SAN JOSE DIVISION
               21

               22      IN RE ENPHASE ENERGY, INC. DERIVATIVE         LEAD CASE NO. 3:20-cv-04623-BLF
                       LITIGATION
               23
                                                                     JOINT NOTICE OF RELATED CASE
               24                                                    AND STIPULATION AND
                                                                     [PROPOSED] ORDER ON
               25                                                    CONSOLIDATION

               26

               27

               28

                                                                             JOINT NOTICE OF RELATED CASE
ATTORNEYS AT LAW
 SILICON VALLEY                                                 1              AND STIP. ON CONSOLIDATION
                                                                                  CASE NO. 3:20-CV-04623-BLF
                         Case 5:20-cv-04623-BLF Document 36 Filed 12/23/20 Page 2 of 5


                   1          WHEREAS, on December 9, 2020, Plaintiff Frank Caggiano (“Plaintiff Caggiano”) filed

                   2   a verified stockholder derivative complaint purportedly on behalf of Enphase Energy, Inc.

                   3   (“Enphase”) against Badrinarayanan Kothandaraman, Eric Branderiz, Mandy Yang, Steven J.

                   4   Gomo, Benjamin Kortlang, Richard Mora, and Thurman J. Rodgers (collectively, the “Individual

                   5   Defendants”, and with Enphase, “Defendants”), captioned Caggiano v. Kothandaraman, et al.,

                   6   Case No. 3:20-cv-08715-JSC (the “Caggiano Action”);

                   7          WHEREAS, the allegations in the Caggiano Action are substantially similar to the

                   8   allegations raised in a securities class action captioned Hurst v. Enphase Energy, Inc., Case No.

                   9   5:20-cv-04036-BLF (the “Hurst Action”), the allegations raised in two previously filed verified

               10      derivative actions, which, on November 20, 2020, the Court consolidated and appointed co-

               11      counsel (the “Consolidated Action”) (Dkt. No. 31) (the “Order”), as well as allegations raised in

               12      a third previously filed verified derivative action, Buch v. Kothandaraman, et al., Case No. 3:20-

               13      cv-8131, which, on December 2, 2020, the Court consolidated with the Consolidated Action

               14      (Dkt. No. 32);

               15             WHEREAS, pursuant to Paragraph 9 of the Court’s Order, Defendants and Plaintiff

               16      Caggiano, respectfully submit this Joint Notice of Related Case and Stipulation on Consolidation

               17      and contend that the Caggiano Action should be related to and formally consolidated into the

               18      Consolidated Action;

               19             WHEREAS, pursuant to paragraph 10 of the Court’s Order, Defendants and Plaintiff

               20      Caggiano agree that the terms of the order entered in Shen v. Kothandaraman, et al., Case No.

               21      3:20-cv-04623 (the “Shen Action”), on September 24, 2020 staying the Shen Action pending

               22      resolution of the motion to dismiss in the related Hurst Action, shall also apply to the Caggiano

               23      Action. For the avoidance of doubt, Defendants shall not be required, during the pendency of the

               24      stay, to respond to any complaint or amended complaint filed in the Consolidated Action, the

               25      Caggiano Action, or any action later consolidated into the Consolidated Action;

               26             WHEREAS, Defendants hereby accept service of the complaint filed in the Caggiano

               27      Action, provided, however, that the acceptance of service shall not waive any rights, claims and

               28      defenses other than a defense as to the sufficiency of service;
                                                                          2
                                                                                          JOINT NOTICE OF RELATED CASE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                            AND STIP. ON CONSOLIDATION
                                                                                               CASE NO. 3:20-CV-04623-BLF
                         Case 5:20-cv-04623-BLF Document 36 Filed 12/23/20 Page 3 of 5


                   1            WHEREAS, this Joint Notice and Stipulation is without prejudice to any and all other

                   2   defenses Defendants may assert in this or any of the above-referenced actions, including, but not

                   3   limited to, jurisdictional defenses such as forum non conveniens and improper venue, or any

                   4   other procedural or substantive challenge to the Consolidated Action, and without prejudice to

                   5   any and all claims Plaintiff Caggiano may assert.

                   6            IT IS ACCORDINGLY STIPULATED, by and between the undersigned counsel for

                   7   Defendants and Plaintiff Caggiano, and subject to approval by the Court, that:

                   8            1.     The stay of proceedings ordered in the Consolidated Action is temporarily lifted

                   9   for the sole and limited purpose of the filing of, and ruling on, this stipulation and [proposed]

              10       order.

              11                2.     The Caggiano Action is hereby consolidated into the Consolidated Action for all

              12       purposes, including pre-trial proceedings and trial, pursuant to Federal Rule of Civil Procedure

              13       42(a).

              14                3.     All other terms of the Order in the Consolidated Action, Dkt. No. 31, shall

              15       continue to apply to the Consolidated Action now including the Caggiano Action.

              16

              17       Dated: December 23, 2020                                LATHAM & WATKINS LLP

              18

              19                                                         By /s/ Colleen C. Smith
                                                                            Colleen C. Smith
              20
                                                                               Attorneys for Defendants
              21

              22       Dated: December 23, 2020                                LEVI & KORSINSKY, LLP
              23                                                         By /s/ Rosanne L. Mah
                                                                            Rosanne L. Mah (SBN 242628)
              24                                                            388 Market Street, Suite 1300
                                                                            San Francisco, California 94111
              25                                                            Telephone: (415) 373-1671
                                                                            Facsimile: (415) 484-1294
              26                                                            Email:     rmah@zlk.com
              27

              28
                                                                           3
                                                                                            JOINT NOTICE OF RELATED CASE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                              AND STIP. ON CONSOLIDATION
                                                                                                 CASE NO. 3:20-CV-04623-BLF
                         Case 5:20-cv-04623-BLF Document 36 Filed 12/23/20 Page 4 of 5


                   1                                                           Gregory M. Nespole (pro hac vice
                                                                               forthcoming)
                   2                                                           55 Broadway, 10th Floor
                                                                               New York, New York 10006
                   3                                                           Telephone: (212) 363-7500
                                                                               Facsimile: (212) 363-7171
                   4                                                           Email:      gnespole@zlk.com

                   5                                                           Attorneys for Plaintiff CAGGIANO

                   6

                   7
                              Pursuant to Civil L.R. 5-1(i)(3), all signatories concur in filing this Joint Notice and
                   8
                       Stipulation.
                   9
                                                                               /s/ Colleen C. Smith
              10                                                               Colleen C. Smith
              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
                                                                           4
                                                                                             JOINT NOTICE OF RELATED CASE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                               AND STIP. ON CONSOLIDATION
                                                                                                  CASE NO. 3:20-CV-04623-BLF
                         Case 5:20-cv-04623-BLF Document 36 Filed 12/23/20 Page 5 of 5


                   1                                     ORDER

                   2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

                   3

                   4   Dated: _______________                         _____________________________
                                                                      The Hon. Beth Labson Freeman
                   5
                                                                      United States District Judge
                   6

                   7

                   8

                   9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
                                                              5
                                                                           JOINT NOTICE OF RELATED CASE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                             AND STIP. ON CONSOLIDATION
                                                                                CASE NO. 3:20-CV-04623-BLF
